WARDEN, J.,
dissenting.
Because I would affirm the order of the Workers’ Compensation Board, I respectfully dissent.
As the majority correctly points out, for claimant to prevail on his aggravation claim, he must prove by a preponderance of the evidence that his 1979 injury was a material contributing cause of the worsening of his knee’s condition in 1982. ORS 656.273(1); Grable v. Weyerhaeuser, 291 Or 387, 631 P2d 768 (1981). He has not done so.
Both Dr. Mandiberg and Dr. Wells had to rely on histories given by claimant. Mandiberg had performed surgery on claimant’s right knee after his 1979 compensable injury *436and found that the range of motion in the knee after treatment was excellent. At that time, claimant told Mandiberg that he felt “100 percent.” When his knee “popped” while he was playing softball in September, 1982, he returned to Mandiberg and told him that the only problem he had had with his knee between 1979 and 1982 was “grating in his kneecap.” (Apparently, the grating was caused by chondromalacia of the patella found by both Mandiberg and Wells in 1982.) He told Mandiberg that he had been playing softball and racquetball without difficulty until his knee “popped” and gave way about a week earlier. Mandiberg advised claimant that, in his opinion, that was a totally new situation and was not causally connected to his 1979 industrial injury. Claimant failed to keep his next appointment with Mandiberg but consulted with Wells in October.
He told Wells that he had experienced pain during activity ever since the 1979 injury, that he could not run without a limp and that he was not able to play softball. Wells had the impression that claimant had been coaching softball. He did not tell either Wells or Mandiberg of another injury to his knee in 1980.
Before the referee, claimant testified that his knee had given him pain and had swelled with activity ever since the 1979 injury. He never consulted a doctor for it, however, and did not explain why he had not. The referee found claimant not credible. In his opinion he states:
“Claimant made no effort to explain the difference in the histories he gave Dr. Mandiberg and Dr. Wells. I consider those histories to be irreconcilable. One could argue that after Dr. Mandiberg advised claimant he didn’t feel the September, 1982 episode was related to the industrial injury that claimant thereupon modified the history and consulted a different physician.”
We give great weight to a referee’s finding on the issue of credibility. Bloomfield v. National Union Ins. Co., 72 Or App 126, 694 P2d 1015 (1985).
The referee affirmed the denial of the claim. The Board affirmed the referee. We should affirm the Board, because claimant is not credible and because Wells’ opinion, on which the majority relies, is based on an altered, incomplete and partially false history given him by claimant.
*437I dissent.